Citation Nr: 1230757	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  07-03 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for postoperative laminectomy and fusion of the lumbosacral spine.

2.  Entitlement to special monthly compensation based upon the need for regular aid and attendance or by reason of being permanently housebound.

3.  Entitlement to service connection for a bladder disability, to include as secondary to the service-connected lumbosacral spine disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from June 1946 to January 1948 and from January 1951 to September 1952.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2005 and August 2006 RO decisions.  The Board previously remanded the issues on appeal in December 2009 and again in February 2011.  Such development having been fully accomplished with the exception set forth below, the Veteran's claims have been returned to the Board for appellate review.

In a May 2012 communication, the Veteran claims, "my bladder and cervical problems are separate incidents and that is true.  These were mentioned by me as possible residual problems emanating from my lumbar region problem."  The Board notes that service connection for cervical myelopathy was denied in a December 2006 RO decision, on the basis that because the Veteran failed to report for a VA examination, no nexus had been established.  The Veteran did not disagree with this decision at the time, and it has become final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2011).  If he wishes to reopen the prior denial, he should file new and material evidence that raises a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bladder disability, to include as secondary to the service-connected lumbosacral spine disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's range of lumbar spine motion has decreased by half of his prior range of motion during the appeal period, as reported by his physical therapist. 

2.  The Veteran does not have incapacitating episodes caused by lumbar spine intervertebral disc syndrome.

3.  The Veteran is not substantially confined to his dwelling and the immediate premises by reason of service-connected disabilities.  

4.  The Veteran does not require the regular aid and attendance of another person on account of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 40 percent for postoperative laminectomy and fusion of the lumbosacral spine have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.10, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2011).

2.  The criteria for entitlement to special monthly compensation by reason of being housebound or based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1114, 5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Review of the claims file shows that the Veteran was informed of these elements with regard to his claims for service connection in a letter of July 2005 prior to the adjudication of the claims.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided with this information in a March 2006 letter.

With regard to the VA examination reports of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate with regard to the issues decided herein.  The examination report relied upon herein was predicated on a review of the claims folder and the relevant medical records contained therein; contains a description of the history of the disability at issue; and documents and considers the Veteran's complaints and symptoms.  The examiner considered all of the available pertinent evidence of record, and provided rationales for the opinions rendered, relying on and citing to the records reviewed.  As discussed further below, the examiner was hampered in this review by the absence of private medical records reflecting the Veteran's cervical spine surgery and post-surgical recovery, as well as, records reflecting the Veteran's current medical care.  The examiner was also hampered somewhat by the Veteran's reluctance to leave his wheelchair for the clinical portion of the examination.  Thus, although the resulting medical opinions are less well-informed than would be desired, the Board finds that the examiner was as responsive to the Board's concerns expressed in the previous remands as is possible under the circumstances.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion pertaining to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

Service treatment records, some private medical records, VA examination reports, and VA medical opinions have been obtained and reviewed in support of the Veteran's claim.  Only limited private medical records are available for review, however, because the Veteran has not completed the necessary forms authorizing release of such information to the VA.  Thus, pertinent evidence such as the reports of the Veteran's cervical spine surgery and recovery from it, and reports reflecting the Veteran's current medical care, are unavailable for review by adjudicators, and perhaps more importantly, for review by the medical experts who have been asked to evaluate the Veteran's condition and render opinions as to the etiology of his various disabilities. 

The Veteran was most recently informed of the necessity for his cooperation in this matter in a February 2011 letter, and the importance of the relevant medical evidence has been emphasized in the prior Board remands.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  If the Veteran wished to fully develop his claim, he had a corresponding duty to assist by providing the requested information.  The Board therefore holds that, even though the Veteran's claim has not been fully developed, the VA has fulfilled its duty to assist him to the extent possible.  The Board will thus proceed to evaluate the Veteran's appeal based on the evidence currently of record.

The Veteran and his representative have presented written statements in support of his claim.  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met to the extent possible with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Facts and history

Historically, the Veteran had complaints including radiating pain from his lumbar spine area during his second period of service.  He underwent surgery for removal of a herniated nucleus pulposus on the right side of the 5th lumbar interspace in February 1955.  Service connection for residuals of the laminectomy was granted in March 1955.  A 20 percent disability rating was assigned following the surgery and has remained in effect since that time.  He underwent further surgery involving fusion at the L5-S1 disc level in September 1958.  He underwent a third surgical procedure for decompression from L3-5 in May 1994.  He underwent surgery on his cervical spine in 1998 and 2001.

The Veteran filed the current claim for an increased disability rating in January 2005.  Medical evidence obtained since that time reflects that the Veteran has been having physical therapy three times a week since prior to 2004, for the purposes of strengthening the musculature of the back, hips, and other areas, and to increase flexibility.  A statement from the Veteran's physical therapist received in February 2006 reflects that he had decreased strength in all lower extremity muscles, with the right-sided muscles manifesting a greater decrease in strength.  He had poor balance, both sitting and standing.  Active range of trunk motion was 50 percent in all planes with complaints of pain.  An August 2006 statement from the Veteran's primary care physician indicates that the Veteran had increasing difficulty walking due to increasing weakness and myelopathy involving his legs; and that the Veteran is essentially homebound.  

The Veteran had a VA genitourinary examination in July 2006.  It was noted that he required assistive devices for limited ambulation, and that he had lower extremity weakness and gait disturbance.  He required assistance for daily functional activities.  

A claims folder review was conducted by a VA nurse practitioner in April 2010 without examination of the Veteran.  At that time, the reviewer concluded that the Veteran more likely than not needed the aid and attendance of another person in the performance of basic activities of daily living as a direct result of the combined effects of the numerous surgeries on the cervical and lumbar spine.  However, the reviewer also stated that the exact contribution of each could not be determined as many of the necessary records were not available for review and because of the Veteran's unwillingness to come in for appointment and physical examination.  The reviewer stated further, that it must be noted that the Veteran had a significant change in functional status following the last surgery of the cervical spine although the lumbar stenosis and multiple surgeries at that level would also contribute to the development of additional scar tissue in the lumbar area which would affect the Veteran's ability to perform activities of daily living.  However, the reviewer did not indicate that the Veteran's service-connected lumbar spine impairment resulted in the regular need for aid and attendance.  

The Veteran's physical therapist submitted another statement in July 2010.  Subjectively, he reported that the Veteran had been seen for decreased functional activities related to his low back surgeries.  No mention was made of the Veteran's cervical spine disability and surgery, or the Veteran's functional status following the 2001 surgery.  He indicated that he continued to see the Veteran three times a week.  Despite this treatment, the Veteran's overall fatigue and weakness, especially right leg weakness continued to increase.  His ability to ambulate continued to decrease, and his ability to function without assistance continued to decrease.  He continued to have decreased lower extremity muscle strength.  He manifested active range of motion of his trunk of 25% in all planes, with pain.  The examiner stated that the Veteran's worsening functional abilities appeared to be consistent with some type of stenotic changes that had progressed over the years, status postoperative back surgery.

The Veteran underwent another VA examination in March 2011.  The Veteran was examined in his wheelchair as he reported he was unable to transfer to the examination table without assistance and would have been unable to sit on the table unaided in any case.  Additionally, the Veteran complained about the effects of sitting in the car and then sitting in the waiting room.  The range of motion exercises were impacted by the Veteran's sitting in the wheelchair, as he was not able to perform the extension exercises.  Those exercises he was able to perform revealed close to the normal range of motions as depicted in 38 C.F.R. § 4.71a, Plate V, although he manifested pain with most motion.  The combined range of lumbosacral spine motion, although measured under less than ideal circumstances, was 235 degrees.  There was no ankylosis.  On neurologic examination, sensory examination was grossly intact and symmetric despite right foot numbness due to prolonged sitting.  Deep tendon reflexes were 1+ for the right patella; due to leg bag, the examiner was unable to assess the left patellar reflex.  The Achilles was absent.  The examiner rendered a diagnosis of a lumbar spine condition, post-operative times three, with residuals.  The examiner commented that there was functional impairment with limited motion and additional functional impairment due to pain, pain on repeated use, fatigue, weakness, lack of endurance, or incoordination which could not be specified without resorting to mere speculation as a result of the limited examination due to the Veteran being evaluated in a wheelchair per his request.  The examiner also opined that the Veteran's neurogenic bladder was the result of nonservice-connected cervical spine surgery in 2001 given the relatively normal function prior to this procedure.  The examiner also noted that the Veteran was essentially homebound and in need of aid and attendance as a result of significant changes in independent functional status following his cervical spine surgery in 2001.  The examiner noted that prior to this the Veteran had been functioning well with only minimal low back pain noted, left knee arthritis, right leg weakness secondary to Guillain-Barre infection residual, and mildly symptomatic BHP.  However, after his cervical spine surgery, the Veteran's health never returned to his pre-operative status and the Veteran had continued to progressively decline with regards to overall physical conditioning ever since.  The examiner stated that this was apparent in the August 2005 letter of Dr. J. in which it was noted that the Veteran presented to the hospital in October 2001 with weakness in the arms and legs and underwent surgery for cervical spine stenosis, however, he never made a complete recovery and had deteriorated since 2001.  Aging was also noted to have played a natural role in the Veteran's physical decline, the extent to which the examiner could not determine without resort to speculation.  

Increased rating

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the joints, including the spine, is measured by abnormalities of motion, such as limitation of motion or hypermobility, instability, pain on motion, or the inability to perform skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion with joint or periarticular pathology and unstable joints due to healed injury are recognized as productive of disability entitled to at least a minimal compensable rating for the joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion is considered limited motion even though a range of motion is possible beyond the point when pain sets in.  Hicks v Brown, 8 Vet. App. 417, 421 (1995).

In evaluating claims for increased ratings, the Board must evaluate the veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  A disability of the musculoskeletal system is measured by the effect on ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  Weakness is as important as limitation of motion in assigning the most accurate disability rating.  38 C.F.R. § 4.40.  Although § 4.40 does not require a separate rating for pain, it does provide guidance for determining ratings under other diagnostic codes assessing musculoskeletal function.  The Board has a special obligation to provide a statement of reasons or bases pertaining to § 4.40 in rating cases involving pain.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Service connection for any disability which has been in force for ten or more years shall not be severed, except upon a showing that the original grant of service connection was based on fraud or it is clearly shown from military records that the person concerned did not have the requisite service or character of discharge.  38 U.S.C.A. § 1159; 38 C.F.R. § 3.957.

The 20 percent disability rating has thus been in effect since 1955.  Under governing regulation, a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for VA compensation purposes may not be reduced except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951.  The 20 percent rating is thus preserved at that level.

Under the governing regulation, intervertebral disc syndrome is rated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  38 C.F.R. § 4.71a. 

The General Rating Formula for Diseases and Injuries of the Spine provides that a 10 percent disability rating will be assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees, but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine is greater than 120 degrees, but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or in the case of a vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating reflects symptoms such as forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less; or when there is favorable ankylosis of the entire thoracolumbar spine.  A higher disability rating is warranted only in the case of unfavorable ankylosis of the entire thoracolumbar spine (50 percent), or unfavorable ankylosis of the entire spine (100 percent).  The General Rating Formula specifies that the formula must be applied regardless of symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  It additionally provides that any associated objective neurologic abnormalities must be evaluated separately, under an appropriate diagnostic code. 38 C.F.R. § 4.71a.

Applying the General Rating Formula to the Veteran's situation, the Board concludes that entitlement to a disability rating in excess of 20 percent is not shown.  The Veteran's range of thoracolumbar spine motion as measured during the March 2011 VA examination would support only a 10 percent disability rating.  As noted, however, the 20 percent rating is protected from reduction under law.  

The Veteran's representative urges the Board to reject the VA examination range of motion measurements and to accept the reports submitted by the Veteran's physical therapist, which reflect a diminishment of active range of trunk motion in all planes from 50 percent in February 2006 to 25 percent in July 2010.  The Board finds that the ranges of motion recorded by the Veteran's physical therapist are more likely to reflect his daily level of functioning, as the physical therapist sees the Veteran three times a week in his home setting.  Additionally, because the VA examination was conducted while the Veteran was seated in a wheelchair (at his own request), it does not comport with VA regulatory guidance for measuring range of spine motion.  See 38 C.F.R. § 4.71a, Plate V, which depicts thoracolumbar spine motion measured from a standing position.  Given the unusual circumstances of examination in this case at least as to range of motion, the Board will accord equal probative weight to the statement from the Veteran's physical therapist that the Veteran's range of trunk motion has decreased by half of his previous range of motion from 2006 to 2010.  The purpose of VA disability ratings is to compensate for functional impairment in daily life and activities, and it would appear that the physical therapist is able to evaluate the Veteran's daily life and activities.  Thus, resolving reasonable doubt in the Veteran's favor on this point, the Board finds that the physical therapist's report of a twenty-five percent range of motion supports an award of the next higher disability rating of 40 percent for impairment of lumbar spine motion.  However, given that the Veteran does not have ankylosis in any portion of his spine, the preponderance of the evidence is against the award of a disability rating greater than 40 percent.  

In summary, the evidence reflecting the condition of the Veteran's lumbar spine tends to support an award no higher than 40 percent.  As neurological impairment is to be rated separately, it is important to note that he is already service connected and separately compensated for right lower extremity weakness associated with postoperative laminectomy and fusion of the lumbosacral spine.  

Intervertebral disc syndrome is alternately evaluated either on the total duration of incapacitating episodes over the previous twelve months or by combining under 38 C.F.R. § 4.25 (the combined ratings table) separate evaluations of its chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever method resulted in the higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  When rating intervertebral disc syndrome based upon incapacitating episodes, and the incapacitating episodes have a total duration of at least six weeks during the past twelve months, a disability rating of 60 percent is provided.  When the incapacitating episodes have a total duration of at least four weeks but less than six weeks during the past twelve months, a disability rating of 40 percent is provided.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

In this regard, none of the available medical records indicate that the Veteran has been prescribed bed rest on account of his low back problems.  Furthermore, the VA examiner in March 2011 specified that the Veteran did not require bed rest, and did not have incapacitating episodes as defined in the governing regulation.  Although it is conceded that the Veteran does not lead an active life, and that he requires assistive devices to walk, this is not the specific type of incapacitation set forth in the applicable rating criteria.  

The Board recognizes the Veteran's increasing limitations due to his service-connected low back problem.  The Veteran's own written statements attest to the fact that the Veteran is greatly limited in his activity.  While the Board acknowledges this assertion, there is no basis under law for the assignment of a disability rating greater than 40 percent.  Furthermore, it must be emphasized that the most probative evidence of record indicates that most of the Veteran's functional impairment arises from nonservice-connected disabilities.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Special monthly compensation

Service connection has been established for postoperative laminectomy and fusion, lumbosacral spine (20 percent rating), and right lower extremity weakness associated with postoperative laminectomy and fusion, lumbosacral spine (10 percent rating).  His combined disability evaluation is 30 percent.

Special monthly compensation (SMC) is payable in addition to the basic rate of compensation otherwise payable on the basis of degree of disability.  See 38 U.S.C.A. § 1114 (West Supp. 2010); 38 C.F.R. § 3.350 (2011).  The Veteran has been denied SMC based on the need for regular aid and attendance of another person and housebound status as a result of service-connected disability. 

A veteran will be considered to be in need of aid and attendance if he: (1) is blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c). 

Under 38 C.F.R. § 3.352(a), determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment. 

A veteran being "bedridden" will be a proper basis for the determination.  "Bedridden" is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions that the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a). 

Increased compensation may also be received at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound.  38 C.F.R. § 3.350(i). 

A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  Id.

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held that it was not required that all of the disabling conditions enumerated in the provisions of 38 C.F.R. § 3.352(a) be found to exist to establish eligibility for aid and attendance and that such eligibility required at least one of the enumerated factors be present.  The Court added that the particular personal function which the Veteran was unable to perform should be considered in connection with his or her condition as a whole and that it was only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there be a constant need.

In this case, the evidence shows that the Veteran has great difficulty leaving his home.  It also reflects that he requires regular assistance, both from his wife and from medical aid services who visit at least four days a week.  Following the March 2011 VA examination, the examiner concluded that the Veteran is essentially homebound and requires assistance with a multitude of daily activities.  However, the examiner also explained that this situation resulted from "significant changes in independent functional status following his laminectomy and decompression of the cervical spine in 2001."  Review of the available medical records generated after the Veteran's 2001 cervical spine surgery confirm the accuracy of the examiner's summary.  

To the extent that the July 2010 physical therapist report can be viewed as favorable to the Veteran's claim, the Board notes that the therapist does not discuss or even mention the Veteran's cervical spine surgery and the documented change in the Veteran's functional status following that surgery nor does he attempt to distinguish impairment from nonservice-connected disability resulting in the Veteran's actual requirements of personal assistance from others and resulting in his being housebound from that due to service-connected disability.  Moreover, the Board notes that while the April 2010 VA reviewer noted that the Veteran needed the aid and attendance of another person because of the combination of nonservice and service-connected disability, he also noted that because he was unable to examine the Veteran, he could not apportion the need between such disabilities.  Thus, he eventually concluded that the Veteran's low back disability would "affect" his ability to perform the activities of daily living.  As noted above the record shows that the Veteran is not service connected for any disability other than the two disabilities that are identified above.  Therefore, the effects of the Veteran's cervical spine disability and any other nonservice-connected disability cannot be considered when deciding his SMC claim.  

The evidence likewise does not demonstrate that the Veteran is housebound as a result of service-connected disability.  As noted above, the law provides that entitlement to such benefits requires the presence of at least one service-connected disability rated as 100 percent disabling.  Additionally, the Veteran must be substantially confined to his dwelling and the immediate premises by his service-connected disabilities, without consideration for his nonservice-connected disabilities.  See 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)(2).  Alternatively, housebound benefits are payable to a Veteran who has a service-connected disability rated as total, and has additional service-connected disabilities independently ratable at 60 percent or more.  38 U.S.C.A. § 1114(s).  Based on the evidence of record, the foregoing criteria are not met.  The Veteran has not been awarded a 100 percent rating for a service-connected disability and he does not have service-connected disability independently rated at 60 percent or more.  Moreover, as already explained above, deficiencies in the Veteran's ability to ambulate cannot be attributed solely to his service-connected disabilities.  As the Veteran's cervical spine disability is not service-connected, SMC is not payable for the functional impairment resulting from it.  The preponderance of the evidence is against the claim and the appeal must be denied.

Again, the Board observes that as the evidence shows the Veteran is in fact in need of aid and attendance due primarily to his cervical spine surgery residuals, he may reopen the previous denial at any time by submitting new and material evidence tending to show that his cervical spine disability is related to service in any way.  He may also submit additional medical evidence to support any new claim including his private medical records so that adjudicators and medical reviewers can be fully informed as to his physical condition.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology related to his service-connected low back disability; as such there is no basis for referring this case for consideration of an extra-schedular rating.


ORDER

A disability rating of 40 percent, and no higher, for postoperative laminectomy and fusion of the lumbosacral spine is granted, subject to the laws and regulations governing the payment of monetary benefits.

Special monthly compensation based upon housebound status or upon the need for regular aid and attendance is denied.


REMAND

The Veteran contends that his bladder disability is caused by or aggravated by his service-connected lumbar spine disability.  In the attempt to confirm this contention, the VA obtained a medical examination and opinion in March 2011.  The examiner was requested to render an opinion as to "whether it is at least as likely as not that the Veteran's bladder condition is proximately due to, the result of, or aggravated by the Veteran's service-connected lumbosacral spine disability."  (Emphasis added)  The resulting opinion is that "the Veteran's post-operative neurogenic bladder and need for a chronic indwelling urinary catheter is a direct result of his [nonservice-connected] cervical spine surgery."  While the rationale for this conclusion is fully explained, no comment upon whether the Veteran's bladder problems were aggravated by his service-connected lumbar spine disability was included.  Because this opinion therefore was partially unresponsive to the Board's remand, another remand is required.  

Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order to fulfill its statutory duty to assist the veteran to develop the facts pertinent to the claim.  Furthermore, the RO is required to fully complete the development ordered by the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran's claims file should be returned to the examiner who performed the March 2011 VA examination for a supplemental opinion as to whether the Veteran's neurogenic bladder and need for a chronic indwelling urinary catheter was proximately due to, or alternatively, aggravated (permanently worsened) by his service-connected lumbar spine disability.  The complete rationale for all opinions expressed should be fully explained. 

If the examiner who performed the March 2011 VA examination is unavailable, the Veteran's claims file should be provided to a physician with appropriate expertise for review and opinion as to whether the Veteran's neurogenic bladder and need for a chronic indwelling urinary catheter was proximately due to or aggravated by his service-connected lumbar spine disability.  

2.  After the development requested above has been completed the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


